Citation Nr: 1536145	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for alcohol and substance abuse.

2.  Entitlement to service connection for arthritis of the back.

3.  Entitlement to service connection for arthritis of the knees.

4.  Entitlement to service connection for arthritis of the feet.

5.  Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in March 2014 and October 2014 for further development.  

The issues of entitlement to service connection for a bilateral foot disability and alcohol and substance abuse are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Arthritis of the back was not manifested during the Veteran's active duty service or for years after service, nor is it otherwise related to service. 

2.  Arthritis of the knees was not manifested during the Veteran's active duty service or for years after service, nor is it otherwise related to service. 

3.  A liver disability was not manifested during the Veteran's active duty service or for years after service, nor is it otherwise related to service. 



CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for arthritis of the back have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for arthritis of the knees have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for an award of service connection for a liver disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in November 2014 and December 2014, which are fully adequate.  The examiners reviewed the claims file and addressed the relevant issues.  The duties to notify and to assist have been met.  

Arthritis - Back, knees

The service treatment records fail to reflect any findings referable to the low back or knees.  The records contain an April 1971 treatment report in which the Veteran sought treatment for a lump (also described as a pimple) on his right knee (STRs, p. 15).  The pimple was drained and there is no evidence of further treatment.  The Veteran's April 1971 separation examination yielded normal findings (STRs, pgs. 12-13).  

A November 2006 VA outpatient treatment report reflects that the Veteran complained of intermittent pain in his elbows, knees, and shoulders of one week's duration (VBMS, 2/1/11, p. 42).  He stated that he did not know if pain was related to weather changes.  He was assessed with "arthralgia x one week." (VBMS, 2/1/11, p. 43).    

A November 2008 VA outpatient treatment report reflects that the Veteran reported off and on pain in his hands, wrists, elbows, knees, shoulder, back, and neck.  He also reported early morning joint stiffness lasting approximately 30 minutes (VBMS, 2/1/11, p. 28-30).  Upon examination, there were no spine deformities or tenderness, and no joint swelling.  There was crepitus in the knees bilaterally, and a decrease in the range of motion of his shoulders with pain.     

In the Veteran's December 2010 claim, he reported that arthritis in his back and knees began in June 2006.    

The Veteran underwent a VA examination of his back in December 2014.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran was diagnosed with a lumbosacral strain in 2011.  The Veteran reported that he hurt his back in 1987 while in the National Guard.  He stated that he was in a truck that hit a bump, and it caused him to land on his back.  He stated that he was seen by a military doctor, but that no medicines were administered.  He reported that the back pain worsened in 2002 and that he began taking Tylenol (but did not seek treatment).  He reported that he sought medical attention for his back in 2011 due to worsening pain.  At that time, he was given pain medication and physical therapy, but no injections or surgery.  The Veteran stated that his current back pain is at baseline 8/10.  He described it as a constant ache with no variations in pain.  Following a thorough examination, including x-rays, the examiner diagnosed the Veteran with mild degenerative changes, mainly at L4-S1. 

The same examiner conducted an examination of the Veteran's knees/lower legs.  She noted that the Veteran was diagnosed with degenerative arthritis in both knees in 2011.  The Veteran reported minor falls associated with jumping out of the back of trucks and off helicopters during his military service.  He stated that he did not seek treatment for it.  He reported that knee pain began in the 1980s to 1990s.  At that time, he took pain medication.  He stated that he sought medical attention in 2011.  He received medication and physical therapy, but no injections or surgeries.  He stated that left knee replacement surgery has been recommended.  He reported that currently, pain has a baseline of 7/10, and that it gets worse with long walks (pain decreases with rest).  

Following a thorough examination, and after a review of May 2014 x-rays, the examiner diagnosed the Veteran with severe osteoarthritis of the left knee.  She noted questionable joint effusion that correlated clinically, as well as questionable trauma with some mild prepatellar soft tissue swelling that correlated clinically.  She diagnosed the Veteran with mild degenerative changes right knee.

The examiner opined that the Veteran's arthritis in his back and knee was less likely than not incurred in or caused by service.  She noted that arthritis in the bilateral knees and lower back is documented in 2014.  However, prior to this there is no documentation of arthritis.  She noted that the service treatment records do not indicate any injuries or medical visits due to pain in the knees and back.  The only documentation found is in service treatment records is an April 1971 report reflecting a "pimple R knee with drainage."  The examiner found that this was suggestive of a skin condition rather than a joint condition.
Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  There is no doubt that the Veteran now has arthritis in his low back and knees.  

It is the second and third elements of service connection where the Veteran's claims fall short.  With regard to an in-service injury, the service treatment records fail to reflect orthopedic injuries to either the back or knees.  Moreover, the Veteran has not reported a specific in-service injury.  At his VA examinations, the Veteran stated that injured his back in 1987 (16 years after active duty service).  Although he claimed that the injury occurred while he was in the National Guard, these records also fail to note any back injury.  With regard to his knees, he reported minor falls associated with jumping out of the back of trucks and off helicopters during his military service.  Once again, none of these falls are noted in the service treatment records.  

The Board notes that the normal findings reflected in the separation examination is evidence that even had the Veteran sustained some kind of injury to his back or knees, the alleged injuries did not result in a chronic disability.  Consequently, chronicity in service is not adequately supported.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's various statements have contradicted any indication that he has had continuity of symptomatology since service.  In his December 2010 claim, he reported that arthritis in his back and knee began in June 2006.  Outpatient treatment reports dated November 2006 reflect complaints of intermittent pain in his elbows, knees, and shoulders of one week's duration.  He did not attribute the pain to any alleged in-service injury.  He wondered if the pain was related to weather changes.   Similarly, when he sought treatment in November 2008, he did not mention any in-service injury.  Finally, at his VA examination, he reported that he hurt his back in 1987, the pain became worse in 2002, and that he did not seek treatment until 2011.  With respect to his knees, he stated that the pain began in the 1980s and 1990s, and that he did not seek medical attention until 2011.    

Additionally, it is noted that the Veteran did not file a claim of service connection until December 2010, many decades after he separated from service.  Had he been experiencing back or knee problems since service it would be reasonable to expect that he would have filed a claim sooner. 

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current back and knee disabilities are related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the December 2014 VA examiner concluded that the Veteran's back and knee arthritis was less likely than not related to service because there was no evidence of acute or chronic injury in the service treatment records or for many years thereafter.  The Board finds the opinion of the VA physician to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale.  No other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current back and knee arthritis are related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis of the back and knee falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claims under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

 Liver

In the Veteran's December 2010 claim, he reported that his liver disability began in October 2010.    

The Veteran underwent a VA examination in November 2014.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran was diagnosed with alcoholic hepatitis in 2014.  The Veteran reportedly had been told he had cirrhosis of the liver two years earlier.  Symptoms at that time included back pain.  He did not know if he was taking any medication for it.  He was not aware of the etiology of cirrhosis of the liver.  He denied any symptoms at the examination.  He reported that he went through an alcohol detoxification program for 21 days in 2012.  He stated that he currently drank one beer while watching a football game on weekends (4-5 times per month).  The examiner noted that the Veteran did not have any signs or symptoms attributable to chronic or infectious liver diseases.  However, he had intermittent anorexia, which is a symptom attributable to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  Liver enzymes were within normal range.  The examiner opined (in a December 2014 VA examination report), that it was less likely than not that the Veteran's alcoholic hepatitis originated during his time in the military.  She noted that post service treatment records dated 2011 indicate a diagnosis of alcoholic hepatitis with elevated liver enzymes.  His earliest records available for review are from 2001 (it appears this should state 2010), at which time the CAGE questionnaire (used for screening for alcoholism) was negative.  Alcohol abuse disorder was noted in 2010 with history of attempts at rehab.  The service treatment records do not indicate any liver disorder or history of excessive alcohol abuse, and his initial liver enzyme tests (until 2010) were within normal limits.

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has established the first of these elements.  Though the Veteran reported at his November 2014 VA examination that he was asymptomatic, the examiner noted that he experienced intermitted anorexia.  Moreover, the examiner noted a diagnosis of alcoholic hepatitis with elevated liver enzymes.  

It is the second and third elements of service connection where the Veteran's claims fall short.  With regards to an in-service injury or disability, the Board notes that the service treatment records fail to reflect any symptoms attributed to a liver disability.  Moreover, they fail to reflect a history of excessive alcohol abuse.  At his VA examination, the Veteran stated that he underwent detoxification in 2012 and that he was told he had cirrhosis of the liver (also in 2012).  The Veteran has not reported that the disability began in service or continuity of symptomatology.  Nor is continuity of symptomatology reflected in the records.  

Additionally, it is noted that the Veteran did not file a claim of service connection for a liver disability until December 2010, many decades after he separated from service.  Had he been experiencing a liver disability since service it would be reasonable to expect that he would have filed a claim sooner. 

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current liver disability is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, the November 2014 VA examiner (who rendered her opinion in December 2014) concluded that it is less likely than not that the Veteran's alcoholic hepatitis originated during his time in the military.  The Board finds the opinion of the VA physician to be persuasive, probative evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale.  Moreover, no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current liver disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a liver disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claims under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for arthritis of the back is denied.

Entitlement to service connection for arthritis of the knees is denied.

Entitlement to service connection for a liver disability is denied.


REMAND

Alcohol and substance abuse

Pursuant to an October 2014 remand, the RO sought a VA opinion regarding whether the Veteran's alcohol and substance abuse was caused or aggravated by his service connected arthritis (or by a non-service connected liver disability).   

In a November 2014 VA examination report, the examiner noted that alcohol and substance abuse disorder is an addiction disorder and is not caused by liver condition or arthritis.  This opinion addressed causation, but did not address aggravation.

The RO obtained another opinion in January 2015.  In the examination report, the examiner found that the Veteran's alcohol and substance abuse was less likely than not aggravated by arthritis or a liver disability.  However, the basis for the opinion is inadequate.  The Board notes that she stated that the claimed condition (alcohol and substance abuse) clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  Her rationale was "Unsure of if the condition was aggravated as I was not present."  The Board notes that there does not appear to be any evidence to substantiate the contention that the condition existed prior to service.  Moreover, this language confuses the issue.  

The issue in this case is not whether a pre-existing disability was aggravated by service.  The issue is whether a service connected disability (arthritis) has aggravated a heretofore nonservice connected disability (alcohol and substance abuse).  Dr. P.S. attempts to address the issue further by responding to questions regarding a baseline level of severity.  She noted that she could not determine the baseline level of severity of the alcohol abuse prior to the alleged aggravation by the arthritis.  Her rationale was that she was not present when the arthritis ensued.  The Board notes that the RO requested a baseline of the alcohol and substance abuse, not a baseline of the arthritis.  Dr. P.S. then stated that regardless of the baseline, the disability was not aggravated beyond its natural progression.  Her rational was: "Unsure as I was not present when condition ensued."   

The Board notes that the confusion regarding the questions put to the examiner and the answers given by the examiner have rendered the opinion inadequate upon which to render a decision.  Consequently, the Board finds that a remand is necessary in order to obtain another opinion.  

Arthritis - Feet

In October 2014, the Board remanded this issue so that the Veteran could undergo a VA examination for the purpose of determining the etiology of his foot disability.  The Veteran underwent a November 2014 VA examination of his feet.  The examiner reviewed the claims file in conjunction with the examination.  She noted that the Veteran was diagnosed with degenerative arthritis in both feet in 1980.  The Veteran reported that the pain began approximately 20 year ago.  He stated that he has pain (rated 9/10) when he walks.  Otherwise he rated the pain 5/10.  He described it as "throbbing pain, cramps."  Following a thorough examination, the examiner noted that degenerative or traumatic arthritis is documented in both feet.  The examiner never rendered a medical nexus opinion regarding the etiology of the Veteran's arthritis of the feet.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Consequently, the claim must be remanded for a VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain addendum opinions with respect to the foot and substance abuse claims.  The claims file must be made available for review.  Following a review of the relevant evidence, to include the claims file, service treatment records, and post-service treatment records, the examiner should opine:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any foot disability began during or is causally related to service, and

b) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's alcohol and substance abuse was caused or aggravated by the his service connected arthritis symptoms (namely, arthritis pain).    

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


